Citation Nr: 0609953	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  95-17 697	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a prostate disorder, 
including prostate cancer as the result of exposure to an 
herbicide agent used in Vietnam.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971 and July 1974 to June 1975, including service in 
Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The Board remanded the claim in April 2004.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran has never had prostate 
cancer.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic 
prostate disorder, his prostate disorder did not arise for 
many years after service, and his prostate disorder is not 
otherwise related to service or Agent Orange exposure.


CONCLUSION OF LAW

A chronic prostate disorder was not incurred in or aggravated 
by service, and prostate cancer may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's April 1994 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's August 1994 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, December 2005 readjudication of 
the veteran's claim, VA provided VCAA notice in the Appeals 
Management Center (AMC's) April 2004, April 2005, and October 
2005 letters.  These letters met the notice requirement.  In 
them, the AMC told the veteran it was working on his claim 
for service connection for a prostate disorder and explained 
how to establish entitlement to this benefit on a direct and 
presumptive basis.  These letters also indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and VA in 
obtaining additional Federal and non-Federal evidence.  In 
addition, the AMC also wrote in its April 2004 letter: "If 
there is any other evidence or information that you think 
will support your appeal, please let us know.  If the 
evidence is in your possession, please send it to us."  The 
AMC also wrote in its April and October 2005 letters: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Thus, VA complied with all of the 
elements of the notice requirement.  These letters, the 
Board's April 2004 remand, and the AMC's December 2005 SSOC 
constituted subsequent VA process that afforded the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA essentially cured any 
error in the timing of VCAA notice and satisfied the purpose 
behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  Any lack of full notice is not prejudicial to 
the instant claim, as otherwise discussed herein.
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the service-connection 
claim in this case, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, as there is no disability rating or effective 
date to assign.

Moreover, VA obtained all identified post-service treatment 
records including the records relating to the Social Security 
Administration's (SSA's) disability determination and, as 
directed by the Board, the AMC afforded the veteran a new VA 
examination to determine the nature and etiology of his 
prostate disorder.  In addition, the RO had obtained the 
service medical records (SMRs) from the veteran's initial 
term of service with the Army, and, as directed by the Board, 
the AMC sought the SMRs from the veteran's second term of 
service with the Navy, but was informed by the National 
Personnel Records Center (NPRC) that the records could not be 
located after an extensive search and that they therefore 
concluded the records either do not exist, the NPRC did not 
have them, or further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(2) (2005) (allowing VA to end 
efforts to obtain Federal records in precisely these 
circumstances).  As there is no indication that any other 
records exist that should be requested, or that any 
pertinent, existing evidence was not received, VA complied 
with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders that manifest any time after service will 
be presumed to have been incurred in service as the result of 
exposure to Agent Orange if the veteran served in Vietnam.  
38 U.S.C.A. §§1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Prostate cancer is among these 
diseases.  38 C.F.R. §§ 3.307(a)(6); 3.309(e) (2005).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service or within the 
presumptive period is not adequately supported, or may be 
legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In the present case, the evidence reflects that the veteran's 
prostate disorder has not at any time been cancerous, and 
that he therefore has never had the prostate cancer for which 
presumptive service connection is available for those 
presumed exposed to Agent Orange.  For example, private 
hospital records from February to March 1987 indicated that 
the veteran underwent transurethral resection of the bladder 
neck, at which time the prostate was enlarged and benign; 
November 1998 VA genitourinary and general examinations 
diagnosed the veteran with status post bladder outlet 
obstruction and transurethral biopsy of scar tissue of the 
bladder neck and 2+ benign prostatic hypertrophy; a May 2002 
VA outpatient treatment (VAOPT) record noted previous removal 
of a benign prostate tumor; the April 2005 VA examination 
noted a history of benign prostatic lesion, status post 
transurethral prostatectomy, and also indicated that the 
veteran denied cancer of the prostate or genitourinary tract, 
and examination of the prostate showed that it was enlarged 
but smooth without palpable masses; and the October 2005 VA 
examination diagnosed the veteran with benign prostatic 
hypertrophy.  As the other medical records relating to the 
veteran's prostate are silent as to possible malignancy, the 
preponderance of the evidence reflects that the veteran has 
never had prostate cancer.  The benefit-of-the-doubt doctrine 
is therefore not for application, and service connection for 
prostate cancer due to Agent Orange exposure must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

As to whether the veteran is entitled to service connection 
for a chronic prostate disorder, there is no evidence of 
treatment for such a disorder in service.  The only 
indication of treatment relating to the veteran's 
genitourinary system are July and August 1971 notes showing 
the veteran had dysuria without frequency, a follow-up 
negative urinalysis with an impression of nonspecific 
urethritis, and subsequent treatment on the penis.  However, 
these symptoms were acute and transitory and resolved without 
residual disability, as evidenced by the normal genitourinary 
findings on the August 1971 separation examination.  
Moreover, in the August 1971 report of medical history, the 
veteran indicated that he had venereal disease, but that did 
not have and had never had tumor, growth, cyst, frequent or 
painful urination, or blood in urine.  Thus, the veteran did 
not have a chronic prostate disorder in service.

In addition, the first evidence of a prostate disorder 
appears to be the above-mentioned private hospital treatment 
records of February through March 1987 relating to his 
transurethral resection of the bladder neck.  As this was 
more than fifteen years after the veteran's first discharge 
from service and more than eleven years after his second 
discharge, there is no evidence of continuity of 
symptomatology.  Moreover, the only opinion as to the 
etiology of the veteran's prostate disorder was given by the 
October 2005 VA examiner, who, after reviewing the claims 
file and examining the veteran, concluded that it was "less 
likely as not" that the veteran's prostate disorder was 
related to service, and that there was is not enough medical 
evidence to prove that benign prostatic hypertrophy is 
secondary to Agent Orange.  He also indicated that he could 
not find a nexus between veteran's current urinary problems, 
the only one of which noted in the examination report was a 
burning sensation when urinating, with events in service.

Finally in this regard, the veteran's statements in his 
recently submitted letter and elsewhere suggesting that his 
prostate disorder is related to service do not constitute 
competent evidence because he does not possess the requisite 
expertise to opine on this etiological issue.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995),

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic prostate disorder in service, one did not arise for 
many years thereafter, and this disorder is not otherwise 
related to service or Agent Orange exposure.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim for service connection for a prostate disorder must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for a prostate disorder, 
including prostate cancer as the result of exposure to an 
herbicide agent used in Vietnam, is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


